EXHIBIT Location Based Technologies Completes and Passes FCC Testing for PocketFinder and PetFinder Devices On Thursday, May 14, 2009 ANAHEIM, Calif.(BUSINESS WIRE)Location Based Technologies, Inc. (OTCBB:LBAS), a leading-edge service provider of personal, pet and asset location devices, today announced it completed and passed Federal Communications Commission (FCC) laboratory tests for both its PocketFinder® and PetFinder® devices. “FCC test completion is a major achievement not only for the company but towards delivery of product in the United States.” said Dave Morse, CEO of Location Based Technologies. “We will start shipping working units to our strategic channel partners, both domestic and international. And we will look forward to announcing details of our initial distribution agreements and Purchase Orders in the very near future.” The PocketFinder family of products, recognized by PC World with its “Top Gear of the Year” award, uses advanced technology to help families stay connected. As the smallest known single-board GSM/A-GPS device, it fits easily into a pocket, purse or backpack and can be accessed via the Internet, cell phone or landline to show the device’s exact location in real time. The devices also include advanced features such as allowing users to designate customizable alert areas as electronic “fences” to notify them when a family member or pet enters or leaves a specified area. The devices can even track vehicle speeds to encourage safe driving decisions. PocketFinder has also integrated its innovative service into the iPhone (NASDAQ:AAPL) , Google’s
